Citation Nr: 0518528	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  99-11 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for duodenal ulcer 
disease.

2.  Entitlement to service connection for skin conditions 
(claimed as tinea cruris and mycosis fungoides (skin 
cancer)).

3.  Entitlement to service connection for bilateral impaired 
hearing.

4.  Entitlement to increased (compensable) compensation for 
dental condition (not otherwise specified).

5.  Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for a disorder of the parotid glands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from November 1950 to 
September 1953.

This appeal is from multiple rating decisions of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).  

The Board of Veterans' Appeals remanded the case in January 
2004 for additional development, which is now complete.

The AOJ and the Board have previously styled the veteran's 
dental claim as a claim for service connection, because his 
objective has been monetary compensation.  Further thought 
about his dental status and closer review of the claims file 
reveals he has been service-connected since 1953 for 
treatment purposes for teeth 1, 8, 9, 14, 15, 18, 19, 20, 28, 
29, 30, 31, and 32.  April and May 2002 VA dental treatment 
records show he receives ongoing VA dental treatment for 
class II (a) entitlement, i.e., as someone whose loss of 
teeth is due to combat wounds or service trauma.  See 
38 C.F.R. § 17.161(c) (2004).  The significance of this is 
that it is erroneous to style the issue as one for service 
connection: the veteran's teeth are service-connected.  
Rather, his claim is more akin to one for an increased 
rating, in that he seeks not a change of status from not-
service-connected to service-connected, but rather from 
noncompensable disability to compensable.  The Board has 
amended the statement of the issue accordingly.

Additionally, review of the rating decisions from which the 
veteran appeals shows the RO adjudicated the substance of the 
actual issue, notwithstanding the misstatement of the issue.  
Whereas the substance of the adjudication addressed the 
substance of the veteran's claim, there is no reason the 
Board should not proceed to decide the appeal.  

Finally, the veteran made a claim for service connection for 
a nervous disorder in his statement of February 2000.  He 
also makes reference to his amputation of the left foot in 
his statement of January 2005 and may be seeking assistance 
from VA on this matter.  Both potential issues are referred 
to the RO for appriopriate action.  


FINDINGS OF FACT

1.  The veteran's duodenal ulcer disease began many years 
after and is not related to his wartime service.

2.  The veteran does not now have the tinea cruris or the 
tinea corporis noted on the report of his physical 
examination at separation from service.

3.  The veteran does not now have the mycosis fungoides 
diagnosed and treated in 1990, nor was the disease related to 
his wartime service.

4.  The veteran's bilateral sensorineural hearing loss 
results from noise exposure in combat.

5.  Suitable prostheses have replaced the masticatory surface 
of service-connected missing teeth.

6.  VA denied service connection for parotitis November 1960 
and June 1961 and notified the veteran of the disallowance 
and of his appellate rights in November 1960.

7.  The veteran did not appeal the disallowance of service 
connection for parotitis.

8.  Evidence submitted since June 1961 does not bear on the 
question of incurrence or aggravation in service, it is 
cumulative of the evidence demonstrating the veteran has 
parotitis, and it is not so significant that it must be 
considered to adjudicate the claim fairly.


CONCLUSIONS OF LAW

1.  Duodenal ulcer was not incurred in or aggravated by 
wartime service, nor can its incurrence in service be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2004).

2.  Neither tinea cruris, nor tinea corporis, nor mycosis 
fungoides was incurred in or aggravated by wartime service, 
nor can the incurrence in service of mycosis fungoides be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309(a) 
(2004).

3.  Bilateral hearing loss was incurred in wartime service.  
38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. 
§§ 3.304(d), 3.385 (2004).

4.  The schedular criteria for compensation for loss of teeth 
due to dental trauma are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.381, 4.150, Diagnostic Code 9913 & note 
(2004).

5.  The November 1960 rating decision denying service 
connection for parotitis is final.  38 U.S.C.A. § 7105(b), 
(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2004).

6.  New and material evidence has not been presented or 
secured to reopen the claim for service connection for 
parotitis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2004).

The veteran's DD 214 shows overseas service and award of the 
Combat Infantryman Badge; consequently, he is deemed a combat 
veteran.

In the case of any veteran who engaged in combat 
with the enemy in active service with a military, 
naval, or air organization of the United States 
during a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, 
conditions, or hardships of such service, 
notwithstanding the fact that there is no official 
record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service- 
connection of such injury or disease may be 
rebutted by clear and convincing evidence to the 
contrary.  The reasons for granting or denying 
service-connection in each case shall be recorded 
in full.

38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 304(d) (2004).

In this case, the veteran, through his representative's March 
and October 2003 statements, has asserted that all of his 
claimed disabilities were incurred coincident with his combat 
duties.  With the exception of hearing loss related to noise 
exposure, the bare assertion does not rise to the level of 
"satisfactory lay evidence," 38 U.S.C.A. § 1154(b) so as to 
trigger the presumption of incurrence in service.

Entitlement to the benefit of the presumption requires, at 
least, that the veteran identify the combat incident in which 
he incurred or aggravated the claimed condition.  It is not 
possible to ascertain whether incurrence of the alleged 
disease or injury is consistent with "the circumstances, 
conditions, or hardships of such service" if the veteran 
will not provide even his lay account of events to enable 
that determination.  Absent testimony amounting to an actual 
allegation of events amounting to more than the blanket 
attribution of all claims to "combat duties," the 
presumption does not apply, and the Board will not reach the 
question whether there is clear and convincing evidence to 
rebut a specific allegation.

A.  Duodenal Ulcer

Service medical records are negative for duodenal ulcer.  
There is no record of treatment or diagnosis of ulcer disease 
in the service medical records.  The examiner at the 
veteran's separation examination noted in the examination 
report, "Frequent indigestion & stomach trouble refers to 
episodes of constipation for past 2 years."  The examination 
itself was negative for abdomen and viscera findings.  An 
October 1960 VA physical examination was negative for 
digestive system findings.  A September 1991 complaint on VA 
hospitalization of pain in the left lower abdomen was found 
to be renal calculus.

There is no indication of record of duodenal ulcer disease 
until May 1983 when duodenal ulcer was found by endoscope.  
The veteran did not mention ulcer disease on his original 
claim for VA disability compensation of April 1960.  His 
omission of ulcer disease from the list of conditions he 
claimed were incurred in service is probative evidence that 
he did not then have, or think he had, ulcer disease.

There is no evidence of a 10 percent disability from duodenal 
ulcer during the year following separation, so incurrence in 
service may not be presumed.  38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. § 3.307, 3.309(a) (2004).  Moreover, ulcer disease 
is unique among the presumptive diseases for the specific 
regulatory prescription that ulcer must be found by medical 
evidence sufficient to make a differential diagnosis between 
ulcer and other gastrointestinal disorders with like 
symptoms, and for the prescription to make the differential 
diagnosis by a preponderance of the evidence.  38 C.F.R. 
§ 3.309(a) (ulcer, peptic, and comments following) (2004).

The evidence does not show duodenal ulcer was chronic in 
service.  38 C.F.R. § 3.303(b) (2004).  In the absence of 
such evidence, service connection may be established with 
evidence of continuity of symptomatology between a current 
diagnosis and a condition noted in service.  Id., Savage v. 
Gober, 10 Vet. App. 488 (1997).  In light of this specific 
constraint on diagnosing duodenal ulcer, it is not reasonable 
to construe the separation examiner's determination that 
complaints of indigestion and stomach problems referred to 
constipation as the notation of a duodenal ulcer condition in 
service.  Service connection cannot be established by 
evidence of continuity of symptomatology with a condition 
noted in service without a condition noted in service.

Moreover, the hiatus in evidence of symptomatology between 
service and the diagnosis of duodenal ulcer in 1983 
contravenes finding continuity of symptomatology, even if the 
history of constipation was deemed a condition noted in 
service for the purpose of finding continuity of 
symptomatology between the constipation and the duodenal 
ulcer.

Evidence subsequent to the 1983 diagnosis of duodenal ulcer 
includes a normal VA examination in March 1986, VA upper 
endoscopy in November 1996 that showed a deformed scarred 
duodenal bulb suggestive of previous peptic ulcer disease, 
and an April 2001 upper gastrointestinal study with barium 
showing a deformed duodenal bulb and coarsening of the mucosa 
consistent with duodenitis, but not diagnosis of active 
ulcer.  None of this evidence provides continuity of 
symptomatology.  VA and private medical records thereafter 
until January 2005 variously note history of duodenal ulcer 
disease or duodenal ulcer disease.

For purposes of the veteran's claim and of this decision, it 
makes no difference whether duodenal ulcer disease is active.  
Assuming, for the sake of discussion, that the veteran 
currently has active duodenal ulcer disease, there is no 
diagnosis in service, no ulcer disease noted in service, and 
no continuity of symptomatology between a currently active 
duodenal ulcer disease and a condition noted in service.

Finally, all of the evidence, including that pertinent to 
service, does not indicate that duodenal ulcer disease 
diagnosed many years after service was incurred in service.  
38 C.F.R. § 3.303(d) (2004).

B.  Tinea Cruris and Corporis and Mycosis Fungoides

The September 1953 service examiner noted that the veteran 
had tinea cruris and tinea corporis at that time.  There is 
no subsequent finding of either condition from that date 
until January 2005.  He did not claim to have it in his April 
1960 original compensation application.  His skin was 
negative on VA examination in October 1960 and on VA 
examination in March 1986.  A private October 1988 skin 
biopsy not labeled for anatomical source was superficial 
pari-vascular dermatitis, interface type suggestive of 
pityriasis lichenoides chronica.  The veteran's skin was 
negative for any lesions on VA outpatient physical 
examination in December 2000, but a June 2001 outpatient 
record noted "rashes," without stating anything more.  
Subsequent VA outpatient and private treatment records to 
January 2005 are silent regarding tinea.  No skin disorder 
appears on a 34-diagnosis VA problem list of January 2005.  
In short, the veteran has not submitted evidence he has 
either tinea condition now.

Entitlement to VA disability compensation requires the 
existence of a current disability.  Gilpin v. West, 155 F. 3d 
1353, 1356 (Fed. Cir. 1998).  The veteran has not submitted 
evidence that he has the claimed disability.  He seeks 
benefits not provided by law, and the claim must be denied.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

VA consolidated the claim for mycosis fungoides with the 
tinea claims, apparently because the veteran's disease 
presented with cutaneous plaques on his inner thighs, and the 
name of the disorder sounds like a skin disease.  [Mycosis-
any disease caused by fungus; m. fungoides-a chronic or 
rapidly progressive form of cutaneous T-cell lymphoma 
(formerly thought to be of fungal origin).  Dorland's 
Illustrated Medical Dictionary 1086 (27th ed. 1988).  
Cutaneous T-cell lymphoma is one of group of malignant 
lymphomas that includes mycosis fungoides.  Ibid 965. 

As regards the veteran's claim for service connection for 
mycosis fungoides, there is no evidence to link it to 
service.  It was not present in service or during the year 
following service, therefore no presumption of incurrence of 
it as a chronic disease applies.  38 U.S.C.A. § 1112(a) (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2004).  It was diagnosed 
by a private physician in July 1990 and confirmed by biopsy 
in August 1990 with subsequent successful treatment and, 
apparently, no recurrence.  To the extent the veteran implies 
that it is a skin disease linked to his tinea in service, 
that is an unsubstantiated lay medical opinion on a matter 
that required medical expertise behind the opinion to make it 
probative evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Whereas there is no cancer condition noted in 
service, there is nothing noted with which there could be 
continuity of symptomatology.  38 C.F.R. § 3.303(b) (2004).

Ultimately, this claim, like the tinea claim, is for 
compensation for a disability the veteran does not have and 
thus, for which service connection must be denied.  Gilpin, 
155 F. 3d at 1356; Sabonis, 6 Vet. App. at 430.



C.  Hearing Loss

On private audiology examination by a state licensed 
audiologist in August 2001, the veteran had pure tone 
thresholds of 40 decibels or above at 3000 and 4000 Hertz 
frequencies bilaterally.  That degree of hearing impairment 
is a disability as a matter of law.  38 C.F.R. § 3.385 
(2004).  VA audiology examinations in March and August 2002 
also obtained multiple pure tone thresholds of 40 decibels or 
higher at legally significant frequencies.  Id.

The August 2001 examiner noted the veteran had noise exposure 
in combat.  Only the veteran could have been the source of 
this information.  The veteran told the August 2002 VA 
examiner that he had had progressive loss of hearing since he 
was in Korea in 1952.  Whereas his Combat Infantryman's Badge 
confirms that he was in combat, his reports to the two 
examiners are satisfactory lay evidence of noise exposure to 
warrant application of the presumption of incurrence of noise 
exposure in service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2004).

The service separation examination showed normal hearing by 
whispered voice.  This is not clear and convincing evidence 
to rebut the veteran's satisfactory testimony of impaired 
hearing beginning in 1952, because the voice in the spoken 
voice test was below the frequency at which audiometry shows 
his hearing loss, and current speech discrimination tests 
show he would be expected to appear to have normal hearing to 
a spoken word test.  

In light of the evidence of current disability, the 
presumption of noise exposure in service, and the veteran's 
credible testimony of progressive hearing loss since 1952, 
the evidence supports finding a link between the current 
hearing disability and service.  Service connection is 
warranted.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 
38 C.F.R. § 3.385 (2004).



II.  Compensation for Dental Condition

As noted in the introduction, supra, service connection for 
treatment of teeth 1, 8, 9, 14, 15, 18, 19, 20, 28, 29, 30, 
31, and 32 is in effect.  It has been since April 1954.  The 
veteran's claim of August 1994 reveals that he seeks monetary 
compensation for his dental condition generally.

VA provides monetary compensation for loss of teeth only if 
the loss of teeth is due to disease or trauma, and the loss 
of masticatory surface resulting from the loss of teeth 
cannot be replaced by a suitable prosthesis, e.g., an 
orthodontic device such as dentures, partial dentures with a 
bridge, or the like.  38 U.S.C.A. § 1712 (West 2002); 
38 C.F.R. §§ 3.181; 4.150, Diagnostic Code 9913 and note 
(2004).

The veteran reported in a May 1985 statement that he had 
dental trauma in service, resulting in infection and the loss 
of a tooth-he did not state which.  VA authorizations for 
dental treatment of June 2000 and thereafter show the 
practitioner's certification that dental treatment was 
necessary as adjunct to medical disability of dental trauma.  
VA dental records of May 2002 show VA is treating the veteran 
as a class IIa dental patient, i.e., as for dental trauma.  
See 38 C.F.R. § 17.161(c) (2004).  This is sufficient basis 
to concede trauma.

Review of the veteran's dental records from 1953 to the 
present reveal that he has not lost all of his teeth in any 
of the prescribed segments of his mouth (top, bottom, top and 
bottom anterior, top and bottom posterior, or top and bottom 
on one side) necessary to be compensable disability.  Whereas 
he has not lost all of the teeth prerequisite to a 
compensable disability, the question whether lost teeth are 
replaceable by prosthesis is moot, although, in fact, VA 
dental records of April 2002 show he has partial dentures, 
and therefore his claim would fail even if he was missing all 
the teeth necessary to qualify if he could not wear 
prostheses.

In sum, the veteran does not have a compensable loss of 
teeth.  38 C.F.R. § 4.150, Diagnostic Code 9913 (2004).

To the extent the veteran seeks compensation for gum disease, 
carries (cavities), gingivitis, or periodontal disease, which 
April and May 2002 VA records also show he has, these are not 
compensable conditions, but can be service connected only for 
treatment, a benefit the veteran has had for many years.  The 
claim for compensation must be denied.

III.  Reopening a Claim for Service Connection for Parotitis

The veteran claimed entitlement to service connection for 
parotitis in April 1960.  VA assembled evidence and denied 
the claim in November 1960, and notified the veteran of the 
denial and of his appellate rights in November 1960.  The 
veteran submitted additional evidence several months later, 
and VA considered that evidence in the context of the initial 
claim.  By letter of June 1961, VA notified the veteran that 
the additional evidence did not alter the denial, and that he 
could appeal in the manner of which the November 1960 letter 
informed him.

When the RO denied the appellant's claim for service 
connection, and the appellant did not appeal within one year 
of the date of the letter notifying him of the denial, that 
decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 3.160(d) (2002); see also Suttman v. Brown, 5 
Vet. App. 127, 135 (1993) (section 7105(c) finality also 
subject to section 5108 exception).  To reopen the claim, new 
and material evidence must be presented or secured.  
38 U.S.C.A. § 5108 (West 2002).  No other standard than that 
articulated in the regulation applies to the determination 
whether evidence is new and material.  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  [This claim to reopen was 
already pending on the effective date of the most recent 
amendment of 38 C.F.R. § 3.156(a), which expressly applies 
only to claims filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  Consequently, this 
appeal is decided under the older version of the 
regulations.]

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273(1996).  Thus, evidence submitted since June 1961 is of 
concern for the purpose of reopening this claim.  For the 
purpose of determining whether evidence is new and material, 
its credibility is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

The regulation does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  At the least, it is reasonable to require 
evidence submitted since the prior denial to "contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, 155 F.3d at 1363.

When VA last considered this claim in June 1961, the evidence 
of record comprised negative service medical records, a 
private medical statement received in February 1959 reporting 
swelling of the left parotid gland of two hour's duration, 
another private medical report of treatment several times 
between January and April 1960 for bilateral parotitis.

VA medical records comprised VA outpatient reports of May 
1954 to November 1960 showing a tumor of the left parotid 
with a plan to rule out malignancy, and a VA hospital report 
that found swelling but no treatable condition; the diagnosis 
was chronic non obstructive sialodochiectasis.  The veteran 
gave a history at that time of a first episode of parotitis 
at age 16 concurrent with testicular swelling and two 
subsequent episodes, most recently in April 1960, with the 
first two episodes treated as mumps and the last as possibly 
calculus in the Steno's duct; a sialogram was reported to 
have found a density in the gland.  The veteran did not 
report the date of the second episode.  VA compensation 
examination in October 1960 was negative and the diagnosis 
was non-obstructive sialodochiectasis by history.

On this evidence, VA found the parotid condition was not 
incurred in or aggravated by service.

Since June 1961, the veteran has submitted or VA has obtained 
duplicates of the evidence then of record.  This is not new 
for purposes of reopening the claim.  A second VA hospital 
report of January 1961 noted a history of intermittent 
parotitis without comment about recurrence in service and 
noting onset of parotid swelling two months ago.  One newly 
acquired VA outpatient record of September 1961 showed 
possible renal colic, not a parotid condition.

An April 1978 VA outpatient record shows an approximately 15-
year history of parotiditis, which would make onset later 
than the earliest documented instance.  A VA outpatient 
record of August 1994 noted chronic left parotiditis and jaw 
pain, which is the last mention of parotid pathology of 
record.  It is not on the July 2002 or January 2005 VA 
problem lists.

In short, the new evidence presented or secured since June 
1961 is cumulative of the evidence that the veteran has or 
had parotitis or some parotid gland condition.  The matter to 
be decided is whether it was incurred or aggravated in 
service, and the new evidence is wholly uninformative on that 
point.  Consequently, it is not material to the veteran's 
claim.  38 C.F.R. § 3.156(a) (2004).  The prior final 
determination cannot be reopened.  38 U.S.C.A. § 5108 (West 
2002).

IV.  Duty to Assist and to Notify

VA has notified the veteran of the information and evidence 
necessary to substantiate his claims in letters of April 
2002, June 2002, October 2002, January 2004, and April 2004.  
These letters also notified the veteran of his rights and of 
VA's and his respective duties in producing information and 
evidence.  Several of the veteran's claims and the 
adjudication on appeal predated enactment of the VCAA.  The 
notices of ratings, statements of the case and supplemental 
statements of the case of June 1994 to February 2000 
comprised substantial notice of the information and evidence 
necessary to substantiate claims.  The veteran's statements 
of March 1992 and thereafter demonstrate the veteran's actual 
knowledge of the information and evidence necessary to 
substantiate his claim, as can be seen by his specific June 
1999 request to obtain VA medical records from the time of 
his separation from service to 1991 and his November 2002 
request for recent VA treatment records and for a VA 
examination and medical opinion, if needed.  An integrated 
reading of the veteran's file confirms that VA has discharged 
its duty to provide the veteran the notices mandated by the 
VCAA.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004).

VA has obtained all the information and evidence of which it 
had notice, except for evidence from Dr. Polanco that the 
doctor, and the veteran in an August 1996 statement, informed 
VA was not available.  VA has discharged its obligation to 
obtain evidence.  38 C.F.R. § 3.159(c)(1), (2), (3) (2004).  
The veteran's statement to VA that certain evidence was 
unavailable abrogated VA's obligation to provide him that 
notice.  See 38 C.F.R. § 3.159(e) (2004).

VA has not afforded the veteran a compensation examination in 
connection with any of the claims at issue.  The veteran has 
not demonstrated any link to service for his ulcer claim.  He 
has not demonstrated that he has the claimed skin disorders, 
or the cancer claimed as a skin disorder.  The dental claim 
is unsustainable as a matter of law, and no examination is 
required for a March 1992 claim that reopens a finally denied 
claim.  In sum, the claims denied in this decision each 
failed to present the conditions that mandate the performance 
of an examination or the obtaining of a medical opinion.  
38 C.F.R. § 3.159(c)(4) (2004).




ORDER

Service connection for duodenal ulcer, tinea cruris, tinea 
corporis, and mycosis fungoides is denied.

Service connection for bilateral hearing loss is granted.

A compensable rating for loss of teeth claimed as an 
unspecified dental condition is denied.

Whereas new and material evidence has not been submitted to 
reopen the claim for service connection for parotitis, the 
appeal is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


